—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered February 10, 1997, convicting him of criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in its Sandoval ruling permitting the prosecution to impeach the defendant with the underlying facts of a prior criminal contempt conviction. Questions concerning another crime are not automatically precluded simply because the crime to be inquired about is similar to the crime charged (see, People v Pavao, 59 NY2d 282; People v Miller, 199 AD2d 422). Further, the conviction and underlying facts concerning the violation of the order of protection were relevant to the issue of credibility since it demonstrated the defendant’s willingness to place his interests above those of society (see, People v Carr, 229 AD2d 446). Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.